Title: C. W. F. Dumas to John Adams: A Translation, 28 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, Thursday 28 March 1782
Sir

The great work is done. Today, the States of Holland resolved that their deputies to the States General will be instructed to direct proceedings in the assembly of Their High Mightinesses, so that Mr. Adams will be admitted to present his credentials on behalf of the United States. The States expressly directed the grand pensionary to immediately inform you of this resolution. The corps of nobles has declared that it will neither concur with nor oppose this resolution. Sigillum veri simplex. I will therefore add nothing to the above, which was relayed to me by Mr. Zeberg with sincere regards for your Excellency. I have not been able to see the others, who are celebrating at present in good company with glass in hand, after leaving the assembly without returning home, where I looked for them in vain.
I believe it would be fitting, sir, if you could write a letter to the duc de la Vauguyon regarding the terrible accident on Tuesday night and Wednesday.

I am with the most respectful attachment, sir, your very humble and very obedient servant 
Dumas

